EXHIBIT 24.1 POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS: Each undersigned director and/or officer of Solutia Inc. (the "Company"), a Delaware corporation, does hereby appoint Paul J. Berra, III, and MiriamRogers Singer, each of them with full power to act without the other, as true and lawful attorneys-in-fact, to sign on his or her behalf (a)the Annual Report on Form10-K and any Amendments thereto to be filed with the Securities and Exchange Commission (the "Commission") under the Securities Exchange Act of 1934; (b)any amendments to Registration Statements Nos. 333-146957, 333-151980 and 333-160834 on FormS-3, which have previously been filed with the Commission under the Securities Act of 1933 (the “Securities Act”), covering the registration of securities of the Company; and (c)any amendments to Registration Statement Nos.333-149425 and 333-166285 on FormS-8, which has previously been filed with the Commission under the Securities Act, covering the registration of securities of the Company; giving and granting unto those attorneys full power and authority to do and perform such actions as fully as he or she might have done or could do if personally present and executing any of said documents. IN WITNESS WHEREOF, each undersigned director and/or officer has signed this Power of Attorney as of this 24th day of February, 2011. /s/Jeffry N. Quinn /s/James P. Heffernan Jeffry N. Quinn, Chairman of the Board, Chief Executive Officer, and President (Principal Executive Officer) James P. Heffernan, Director /s/James M. Sullivan /s/W. Thomas Jagodinski James M. Sullivan, Executive Vice President and Chief Financial Officer (Principal Financial Officer) W. Thomas Jagodinski, Director /s/Timothy J. Spihlman /s/Robert A. Peiser Timothy J. Spihlman, Vice President and Controller (Principal Accounting Officer) Robert A. Peiser, Director /s/William T. Monahan /s/William C. Rusnack William T. Monahan, Lead Director William C. Rusnack, Director /s/Robert K. deVeer, Jr. /s/Gregory C. Smith Robert K. deVeer, Jr., Director Gregory C. Smith, Director
